 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONICO ARANZUBIA,                                 No. 1:20-cv-00016-DAD-SKO (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   STEVEN MERLAK,                                    PETITION FOR WRIT OF HABEAS
                                                       CORPUS
15                      Respondent.
                                                       (Doc. No. 4)
16

17

18          Petitioner Monico Aranzubia is a federal prisoner proceeding pro se with a petition for

19   writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 10, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that the pending petition for habeas relief brought by a federal prisoner be denied

23   without prejudice due to petitioner’s failure to first exhaust administrative remedies with the U.S.

24   Bureau of Prisons. (Doc. No. 4.) The findings and recommendations were served upon petitioner

25   and contained notice that any objections thereto were to be filed within twenty-one (21) days

26   from the date of service of the order. (Id. at 3.) On January 31, 2020, petitioner filed a notice of

27   no objection to the findings and recommendations, stating that he has been deemed eligible to

28   earn time credits pursuant to 18 U.S.C. § 3632(d) and therefore “no longer requires the assistance
                                                       1
 1   of the Court in this matter[.]” (Doc. No. 5 at 1.)

 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 3   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 4   notice of no objection, the court concludes that the findings and recommendations are supported

 5   by the record and proper analysis.

 6          The court notes that in the event a notice of appeal were nonetheless filed in this action, a

 7   certificate of appealability is not required because this is not a final order in a habeas proceeding

 8   in which the detention complained of arises out of process issued by a State court. See Forde v.

 9   U.S. Parole Commission, 114 F.3d 878 (9th Cir. 1997).

10          Accordingly:

11          1.      The findings and recommendations issued on January 10, 2020 (Doc. No. 4), are

12                  adopted in full;

13          2.      The petition for writ of habeas corpus (Doc. No. 1) is denied without prejudice;

14                  and

15          3.      The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     March 19, 2020
18                                                            UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          2
